Case 3:19-cr-00029-GMG-RWT Document 11 Filed 04/04/19 Page 1 of 3 PageID #: 20




                    IN THE UNITED STATES DISTRICT COURT FOR THE
                        NORTHERN DISTRICT OF WEST VIRGINIA
                                    MARTINSBURG

   UNITED STATES OF AMERICA,

                          Plaintiff,

   v.                                                            Criminal Action No. 3:19-CR-29
                                                                 (GROH)

   MCHAEL KENNEDY,

                         Defendant.

                                       PROTECTIVE ORDER

          On this day, the above-captioned criminal action came before this Court for consideration

   of the United States’ Unopposed Motion for Protective Order. In the motion, the United States

   requests that this Court enter a Protective Order restricting discovery in lieu of redactions of

   personal identifying information and the blurring of a juvenile’s image in a video included in the

   discovery. The defendant does not oppose the motion, and the defendant and the attorney for the

   government have agreed to the below-outlined language of a Protective Order.

          Upon careful consideration of the above, this Court finds good cause to restrict discovery

   as requested and hereby GRANTS the motion. Accordingly, pursuant to Rule 16(d)(1) of the

   Federal Rules of Criminal Procedure and Rule 16.09 of the Local Rules of Criminal Procedure,

   this Court hereby ORDERS as follows:

          1.      The United States shall disclose its discovery to counsel for the defendants via two

   (2) copies of encrypted, password-protected electronic media devices, which include CD-ROMs

   and/or external hard drives. When appropriate, such as in the case of any non-voluminous

  disclosures, the United States may utilize a secure file transfer system known as USA File

  Exchange (“USAfx”) to electronically effectuate a discovery disclosure.


                                                    1
Case 3:19-cr-00029-GMG-RWT Document 11 Filed 04/04/19 Page 2 of 3 PageID #: 21




           2.      Counsel for the defendant shall not create any additional electronic copies of the

   provided electronic media devices or the materials provided via USAfx. Counsel for the defendant

   may make one (1) hard paper copy of the discovery for review purposes. Counsel for the defendant

   may share the provided electronic media devices and/or any hard paper copy with any employee

   of the firm for counsel for the defendant, who is assigned to review the same. For viewing purposes

   only, counsel for the defendant may also download the files to his computer and/or the computer

   of an employee assigned to review the discovery.

          3.      Counsel for the defendant shall maintain the provided copies of the electronic

   media devices and any materials provided via USAfx, and the one (1) hard paper copy of the

   discovery, in a secure location.

          4.      Counsel for the defendant may mail or hand deliver one (1) of the provided copies

   of the electronic media devices to the defendant. To maintain the security of this delivery, the

   package shall not include the password. Instead, the password shall be delivered separately to the

   defendant. The defendant shall maintain this copy in a secure location. The defendant shall not

   copy, or cause or permit another to copy, his set of electronic media devices. The defendant may,

   however, make one (1) hard paper copy of the discovery for review purposes, which copy must

   also be maintained in a secure location. The defendant shall not disseminate, or cause or permit

   another to disseminate, the information contained on his set of electronic media devices.

          5.      Counsel for the defendant shall destroy the discovery, both electronic and hard

  copies, pursuant to the protocol of his office, not to exceed within five (5) years following the date

  on which the criminal action is closed.

          6.      Upon the closing of this criminal action, the defendant shall destroy his copies of

  the discovery, both electronic and hard copies.



                                                    2
Case 3:19-cr-00029-GMG-RWT Document 11 Filed 04/04/19 Page 3 of 3 PageID #: 22




          7.     The United States shall delete from USAfx any and all materials uploaded to USAfx

   as soon as practicable after counsel for the defendant has downloaded those materials from USAfic

          It is so ORDERED.

          The Clerk is directed to transmit copies of this Order to all counsel of record herein.

          DATED:



                                                CHIEF UNITED STATES DISTRICT JUDGE




                                                   3
